--------------------------------------------------------------------------------

EXHIBIT 10.29
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
APPLIED DNA SCIENCES, INC.
 
PURCHASE WARRANT
 
Warrant No. __ Issue Date: July 15, 2011
 
THIS PURCHASE WARRANT certifies that, for value received, __________ (the
“Holder”) is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after the Issue Date
and on or prior to the close of business on July 15, 2018 (the “Termination
Date”) but not thereafter, to subscribe for and purchase from Applied DNA
Sciences, Inc., a Delaware corporation (the “Company”), at the Exercise Price
(as defined below) an aggregate of __________ fully paid, validly issued and
nonassessable shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company.  As used herein “Underlying Securities” means, the
shares of Common Stock, issuable upon exercise of this Warrant.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Warrant Holder hereby agree as follows:
 
Section 1.  Exercise of Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
  (a)     Process.  Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, at any time or times on or after the Issue
Date and on or before the Termination Date by delivery to the Company (the date
of such delivery, the “Exercise Date”) of a duly executed facsimile copy of the
Notice of Exercise attached hereto as Exhibit A (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of the Holder appearing on the books of the
Company).  Notwithstanding anything herein to the contrary, the Holder shall not
be required to physically surrender this Warrant to the Company until the Holder
has purchased the entire Underlying Securities available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Trading Days (as
defined below) of the date the final Notice of Exercise is delivered to the
Company.  Partial exercises of this Warrant resulting in purchases of a portion
of the Underlying Securities available hereunder shall have the effect of
lowering the Underlying Securities purchasable hereunder by the Underlying
Securities purchased.  The Holder and the Company shall maintain records showing
the Underlying Securities purchased and the date of such purchases.  The Company
shall deliver any objection to any Notice of Exercise within one (1) Trading Day
of receipt of such notice.  In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error.  The Holder may provide this Warrant, or an affidavit of lost
security, to the Company within a reasonable period after the delivery of any
Notice of Exercise related to any partial exercise of this Warrant, and the
Company, at its expense, will promptly and, in any event within three (3)
Trading Days thereafter, issue and deliver to the Holder a new Warrant of like
tenor, registered in the name of the Holder and exercisable, in the aggregate,
for the remaining Underlying Securities available for purchase under this
Warrant.  The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Underlying Securities hereunder, the
Underlying Securities available for purchase hereunder at any given time may be
less than the amount stated on the face hereof.  As used herein (i) “Trading
Day” means any day on which the Common Stock is traded on the Principal Market,
or, if the Principal Market is not the principal trading market for the Common
Stock, then on the principal securities exchange or securities market on which
the Common Stock is then traded; provided that “Trading Day” shall not include
any day on which the Common Stock is scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time), and (ii) “Principal Market” means the OTC Bulletin Board.
 
  (b)     Exercise Price.  For purposes of this Warrant, “Exercise Price” means
$0.0475 per share;
 
  (c)     Cash Exercise.  This Warrant may be exercised in whole or in part at
any time prior to the Termination Date, by delivery of the following to the
Company:
 
(i)      A duly completed and executed Notice of Exercise in the form attached
hereto as Exhibit B; and
 
(ii)     The aggregate purchase price for the Underlying Securities with respect
to which this Warrant is being exercised, in lawful money of the United States,
in one, or a combination, of the following methods: (1) cash, (2) certified
check or bank draft payable to the order of the Company, or (3) by wire transfer
of immediately available funds.
 
  (d)     Cashless Exercise.  This Warrant may be exercised in whole or in part
at any time prior to the Termination Date, by means of a “cashless exercise” in
which event the Company shall issue to the Holder the number of Underlying
Securities determined as follows:
 
 
2

--------------------------------------------------------------------------------

 



 
X = Y [(A-B)/A]
where:
   
X = the number of Underlying Securities to be issued to the Holder.
     
Y = the number of Underlying Securities with respect to which this Warrant is
being exercised.
     
A = the volume weighted average closing price of the Common Stock for the five
(5) consecutive Trading Day period ending on the Trading Day immediately
preceding the date of such election.
     
B = the Exercise Price.
   

  (e)     Delivery of Underlying Securities; etc.
 
(i)      Upon exercise of this Warrant, the Company shall promptly (but in no
event later than five (5) Trading Days after the Exercise Date) (the “Delivery
Date”) issue and deliver (or cause to be issued and delivered) to the Holder the
Underlying Securities issuable upon such exercise. The Holder, or any person
permissibly designated by the Holder to receive the Underlying Securities, shall
be deemed to have become the holder of record of such Underlying Securities as
of the Exercise Date.
 
(ii)     To the extent permitted by law, the Company’s obligations to issue and
deliver the Underlying Securities in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Underlying Securities. Nothing herein shall limit the Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver the
Underlying Securities issuable upon exercise of this Warrant as required
pursuant to the terms hereof.
 
(iii)     If the Company fails to transmit to the Holder Underlying Securities
pursuant to this Section 1(e) by the fifth Trading Day immediately following the
Delivery Date, then the Holder will have the right to rescind such exercise.
 
(iv)     Issuance of Underlying Securities shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such Underlying Securities, all of which taxes and expenses
shall be paid by the Company, and such Underlying Securities shall be issued in
the name of the Holder or in such name or names as may be directed by the
Holder; provided, however, that in the event Underlying Securities are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto as Exhibit C duly executed by the Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
  (f)      Notice to Allow Exercise by the Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock; (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock; (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register (as defined below) of the Company, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  Subject to applicable law, the Holder is entitled to exercise
this Warrant during the period commencing on the date of such notice to the
effective date of the event triggering such notice.  Notwithstanding the
foregoing, the delivery of the notice described in this Section 1(f) is not
intended to and shall not bestow upon the Holder any voting rights whatsoever
with respect to the Warrant.
 
Section 2.      Transfer of Warrant.
 
  (a)     Transferability.  Subject to compliance with any applicable federal or
state securities laws, this Warrant and all rights hereunder are transferable,
in whole or in part, upon surrender of this Warrant at the principal office of
the Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto as Exhibit B duly executed by
the Holder or its agent or attorney and funds sufficient to pay any transfer
taxes payable upon the making of such transfer.  Upon such surrender and, if
required, such payment, the Company shall execute and deliver a new Warrant in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Underlying Securities without
having a new Warrant issued.
 
 
4

--------------------------------------------------------------------------------

 
 
  (b)     New Warrant.  This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 2(a), as to any transfer which may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice. All Warrants issued on
transfers or exchanges shall be dated the original Issue Date and shall be
identical with this Warrant except as to the Underlying Securities issuable
pursuant thereto.
 
  (c)     Warrant Register.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 3.      Registration Rights
 
  (a)     Demand Registration.
 
(i)       If, at any time, the Company shall receive a written request from the
Holder that the Company effect the registration under the Securities Act of
1933, as amended (the “Securities Act”), of shares of Common Stock issuable upon
exercise hereof (the “Registrable Securities”), then the Company will use its
reasonable efforts to effect, as expeditiously as possible, the registration
under the Securities Act of the Registrable Securities that the Company has been
so requested to register by the Holder to the extent necessary to permit the
disposition (in accordance with the intended methods thereof) of the Registrable
Securities so to be registered; provided, that the Company shall not be
obligated to effect more than one (1) Demand Registration pursuant to this
Section 3(a).
 
(ii)      The Company will be liable for and pay all expenses in connection with
any Demand Registration.
 
  (b)     Piggyback Registration.
 
(i)  If the Company proposes to register any Common Stock under the Securities
Act (other than a registration on Form S-8 or S-4, or any successor or similar
forms, relating to Common Stock issuable upon exercise of employee stock options
or in connection with any employee benefit or similar plan of the Company or in
connection with a direct or indirect acquisition by the Company of another
person), whether or not for sale for its own account, it will each such time
give written notice at least ten (10) Trading Days prior to the anticipated
filing date of the registration statement relating to such registration to the
Holder, which notice shall set forth the Holder’s rights under this Section 3(b)
and shall offer the Holder the opportunity to include in such registration
statement the number of Registrable Securities as the Holder may request.  Upon
the written request of the Holder made within ten (10) days after the receipt of
notice from the Company (which request shall specify the number of Registrable
Securities intended to be disposed of by the Holder), the Company will use its
reasonable efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by the
Holder; provided that if, at any time after giving written notice of its
intention to register any securities pursuant to this Section 3(b) and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
securities, the Company shall give written notice to the Holder and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration.  No registration effected under this Section
3(b) shall relieve the Company of its obligations to effect a Demand
Registration to the extent required by Section 3(a).
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)      The Company will be liable for and pay all expenses in connection with
each registration of Registrable Securities pursuant to this Section 3(b).
 
  (c)     Registration Procedures.
 
(i)  Whenever the Holder requests that any Registrable Securities be registered
pursuant to Sections 3(a) or (b) hereof, the Company will as expeditiously as
possible prepare and file with the Securities and Exchange Commission (the
“SEC”) a registration statement on any form reasonably acceptable to the Holder
for which the Company then qualifies or that counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its reasonable efforts to cause such filed
registration statement to become and remain effective until the earlier of (A)
the date as of which the Holder may sell all of the Registrable Securities
covered by such registration statement without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the Securities Act or (B)
the date on which the Holder shall have sold all of the Registrable Securities
covered by such registration statement (the “Registration Period”).  The Company
shall ensure that each registration statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a registration
statement and the prospectus used in connection with such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such registration
statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)  The Company shall permit the Holder to review (A) a registration statement
at least three (3) Trading Days prior to its filing with the SEC and (B) all
amendments and supplements to all registration statements (except for Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q or any similar or
successor reports) within a reasonable number of days prior to their filing with
the SEC.  The Company shall furnish to the Holder whose Registrable Securities
are included in a registration statement, without charge, (1) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any registration statement, (2) promptly after the
same is prepared and filed with the SEC, one copy of any registration statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by the Holder, and all
exhibits and (3) upon the effectiveness of any registration statement, such
number of copies of the prospectus included in such registration statement and
all amendments and supplements thereto as the Holder may reasonably request.
 
(iii)  The Company shall use its reasonable efforts to (A) register and qualify,
unless an exemption from registration and qualification applies, the resale by
the Holder under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (B) prepare and file in those jurisdictions,
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (C) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (D) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (1) make any
change to its certificate of incorporation or bylaws, (2) qualify to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (3) subject itself to general taxation in any such
jurisdiction, or (4) file a general consent to service of process in any such
jurisdiction.  The Company shall promptly notify the Holder of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.
 
(iv)  The Company shall notify the Holder in writing of the happening of any
event, as promptly as reasonably practicable after becoming aware of such event,
as a result of which the prospectus included in a registration statement, as
then in effect, includes an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), promptly prepare a supplement or amendment to
such registration statement to correct such untrue statement or omission, and
deliver such number of copies of such supplement or amendment to the Holder as
the Holder may reasonably request.  The Company shall also promptly notify the
Holder in writing (A) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a registration statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each the Holder by facsimile or e-mail on
the same day of such effectiveness and by overnight mail), (B) of any request by
the SEC for amendments or supplements to a registration statement or related
prospectus or related information, and (C) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.
 
 
7

--------------------------------------------------------------------------------

 
 
(v)  If the Holder is required under applicable securities laws to be described
in the registration statement as an underwriter, at the reasonable request of
the Holder, the Company shall furnish to the Holder, on the date of the
effectiveness of the registration statement and thereafter from time to time on
such dates as the Holder may reasonably request (A) a letter, dated as of such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holder, and
(B) an opinion, dated as of such date, of counsel representing the Company for
purposes of such registration statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Holder.
 
(vi)  Upon the written request of the Holder in connection with the Holder’s due
diligence requirements, if any, the Company shall make available for inspection
by the Holder or agents retained by the Holder (collectively, the “Inspectors”),
all pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by each Inspector, and cause the Company’s officers, directors
and employees to supply all information which any Inspector may reasonably
request; provided, however, that each Inspector shall agree to hold in strict
confidence and shall not make any disclosure (except to the Holder) or use of
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any registration statement or is otherwise required
under the Securities Act, (B) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (C) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other agreement.  The Holder agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein shall be deemed to limit
the Holder’s ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.
 
(vii)  The Company shall hold in confidence and not make any disclosure of
information concerning the Holder provided to the Company unless (A) disclosure
of such information is necessary to comply with federal or state securities
laws, (B) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any registration statement, (C) the release of such
information is ordered pursuant to a subpoena or other final, non-appealable
order from a court or governmental body of competent jurisdiction, or (D) such
information has been made generally available to the public other than by
disclosure in violation of this Warrant.  The Company agrees that it shall, upon
learning that disclosure of such information concerning the Holder is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Holder and allow the Holder, at the
Holder’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
 
 
8

--------------------------------------------------------------------------------

 
 
(viii)  The Company shall use its reasonable efforts either to cause all of the
Registrable Securities covered by a registration statement to be listed or
quoted on each securities exchange, bulletin board or quotation system on which
securities of the same class or series issued by the Company are then listed or
quoted.
 
(ix)         The Company shall cooperate with the Holder and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a registration statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Holder may
reasonably request and registered in such names as the Holder may request.
 
(x)          If requested by the Holder, the Company shall (A) as soon as
reasonably practicable incorporate in a prospectus supplement or post-effective
amendment such information as the Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (B) as soon as reasonably practicable make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (C) as soon as reasonably practicable, supplement
or make amendments to any registration statement if reasonably requested by the
Holder.
 
(xi)         The Company shall use its reasonable efforts to cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.
 
(xii)        The Company shall otherwise use its reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
(xiii)       Within two (2) Trading Days after a registration statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Holder)
confirmation that such registration statement has been declared effective by the
SEC.
 
Section 4.      Miscellaneous.
 
  (a)     Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant, and upon
surrender and cancellation of such Warrant, if mutilated, the Company will make
and deliver a new Warrant of like tenor and dated as of such cancellation, in
lieu of such Warrant.
 
  (b)     Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Trading Day, then such action may be taken or such right
may be exercised on the next succeeding Trading Day.
 
 
9

--------------------------------------------------------------------------------

 
 
  (c)     Company Covenants.
 
(i)  The Company covenants that during the period the Warrant is outstanding and
exercisable, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the exercise in full of any purchase
rights under this Warrant.  The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing Underlying Securities to execute and issue the
necessary Underlying Securities upon the exercise of the purchase rights under
this Warrant.  The Company will take all such reasonable action as may be
necessary to assure that such Underlying Securities may be issued as provided
herein without violation of any applicable law or regulation.  The Company
covenants that all Underlying Securities which may be issued upon the exercise
of the purchase rights represented by this Warrant will, upon exercise of the
purchase rights represented by this Warrant, be duly authorized, validly issued
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).
 
(ii)  The Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Warrant against impairment.
 
  (d)     Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York.  The Company hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Warrant is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Warrant.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
10

--------------------------------------------------------------------------------

 
 
  (e)     Restrictions.  The Holder acknowledges that the Underlying Securities
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws and shall
bear a restrictive legend in substantially the following form:
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
  (f)      Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Warrant must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Trading Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 

  If to the Company:       Applied DNA Sciences, Inc.   25 Health Sciences
Drive, Suite 113   Stony Brook, New York 11790   Telephone: (631) 444-6370  
Facsimile: (631) 444-8848   Attention: Chief Financial Officer       If to the
Holder:                               Telephone:        Facsimile:      
Attention:

 
 
11

--------------------------------------------------------------------------------

 
 
  (g)     Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Underlying
Securities, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the Exercise Price of any
Underlying Security of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
  (h)    Remedies.  The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
  (i)      Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder.  The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and shall be enforceable by any such Holder or holder of Underlying Securities.
 
  (j)      Amendment; Waiver.  No provision of this Warrant may be waived or
amended other than by written instrument signed by the Company and the Holder
and their successors and assigns.
 
  (k)     Severability.  Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
  (l)      Headings.  The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

  APPLIED DNA SCIENCES, INC.               By:          Name: Kurt H. Jensen    
Title:  Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE OF EXERCISE
 
TO:          Applied DNA Sciences, Inc.
 
1.           [  ] (Check if applicable)  The undersigned hereby elects to
purchase [___________] shares of Common Stock, $0.001 par value per share, of
the Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price related to such principal amount in full in lawful
money of the United States.
 
Or
 
1.           [  ] (Check if applicable)  The undersigned hereby elects to
purchase shares of Common Stock, $0.001 par value per share, of the Company as a
cashless exercise of $[_________] of the total Exercise Price of this Warrant.
 
2.           Please issue Common Stock in the name of the undersigned or in such
other name as is specified below:
 

   

 
The Common Stock shall be delivered by physical delivery to:
 
 
                 

 
3.           Accredited Investor.  The undersigned is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act of 1933, as
amended.
 

[SIGNATURE OF HOLDER]             Name of Investing Entity:            
Signature of Authorized Signatory of Investing Entity:
          Name of Authorized Signatory:           Title of Authorized
Signatory:            Date:   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
FOR VALUE RECEIVED, [____] all of or [_______] of the Common Stock issuable upon
exercise of the foregoing Warrant and all rights evidenced thereby are hereby
assigned to
 

  whose address is                                   Dated:    ,               
        Holder’s Signature:                 Holder’s Address:                  
     

 
 
.
 


 
                                          ,           
 
                                                                           
 
                                                                         
 


 

